DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0019730 to Chueh et al. (“Chueh”) in view of US Pub. No. 2015/0340794 to Gonzales et al. (“Gonzales”).

As to independent claim 1 and claim 13, Chueh teaches: a component (Fig. 2b: 212), comprising: an access cover (Fig. 2a: 204) configured to selectively open and close relative to the component (¶ 0019. Cover is configured to closed and opened.); and a circuit configured to indicate whether the access cover is open (Fig. 2b: 208, 210), wherein the circuit includes a light sensitive electronic component (¶ 0017: photoresistor.).
Chueh’s battery pack chassis with tamper detecting and disabling features are suitable for any device (¶ 0016). Chueh, however, does not explicitly disclose the battery pack chassis is utilized in an EV as required by the preambles of claims 1 and 13. 
At the time the application was filed, battery powered electric vehicles were known and the problem of preventing unauthorized access to a vehicle’s battery was known. See for example, Gonzales  
¶ 0002. 
Thus, it would have been obvious to one of ordinary skill in the art to have applied Chueh’s teachings to the field of electric vehicles. The application yields an electric vehicle having a battery pack with tamper detection and disabling features that promote safety and prevent unauthorized access. 

As to claim 2 and similarly recited claim 14, wherein the light sensitive electronic component is a light dependent resistor (Chueh: ¶ 0017).

As to claim 3, the component as recited in claim 2, further comprising an electrical connector, and wherein the access cover is configured to selectively close to cover the electrical connector (Chueh: ¶ 0017).

As to claim 4, the component as recited in claim 3, wherein the electrical connector is one of a busbar and a cable (Chueh: Fig. 2C-1, 2C-2, 2C-3, 2C-4, 2d all disclose busbars and connections (“cables”).).

As to claim 5, the component as recited in claim 3, wherein the light dependent resistor is arranged adjacent the electrical connector (Chueh: Fig. 2d: 230 is connected to other elements via connection (“electrical connector”).).

As to claim 6 and similarly recited claim 15, the circuit includes a transistor arranged in parallel with the light dependent resistor (Chueh: ¶ 0017, 0020, Fig. 2d: 230, 222), the transistor is configured to turn on such that a voltage output is detectable when the access cover is closed (Chueh: ¶ 0017, 0019, 0020), and the transistor is configured to turn off such no voltage is detectable when the access cover is opened (Chueh: ¶ 0017, 0019, 0020).

As to claim 12, the component as recited in claim 1, wherein the component is one of a battery pack, inverter motor controller, and a motor (Fig. 2b: 212).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chueh in view Gonzales and in further view of US Patent No. 5,696,433 to Patino (“Patino”).
Chueh in view of Gonzales teaches the transistor limitation but does not explicitly teach the transistor is a PNP transistor. PNP transistors are well known in the art. See for example, Patino at 3:5-10. It would have been obvious to one of ordinary skill in the art to have utilized a PNP transistor because use of well-known components provides for operation in predictable fashion and reduces costs.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 8-11 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest a component of an electrified vehicle having all the limitations required by and recited in claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851